 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 1 of 10 PageID: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 Sarah Dembitzer,                                                      Case No.: 3:21-cv-16982
 individually and on behalf of all others similarly situated,
                                            Plaintiff,
                                                                       CLASS ACTION COMPLAINT
               -v.-                                                    DEMAND FOR JURY TRIAL
 Midland Credit Management, Inc.,
                                        Defendants.

       Plaintiff Sarah Dembitzer brings this Class Action Complaint by and through her attorneys,

Stein Saks, PLLC, against Defendants Midland Credit Management, Inc. (“MCM”) individually and

on behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer




                                                                                                      1
 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 2 of 10 PageID: 2




protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

against debt collectors who fail to comply with the Act. § 1692k.

                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

in this action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

a substantial part of the events or omissions giving rise to the claim occurred and where the Plaintiff

resides.

                                   NATURE OF THE ACTION

       5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

       6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

       7.      Plaintiff is a resident of the State of New Jersey, County of Ocean.

       8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with a service address with Corporation Service Company 80

State Street, Albany, NY 12207 - 2543.

       9.      Upon information and belief, Defendant MCM is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.
 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 3 of 10 PageID: 3




                                      CLASS ALLEGATIONS

       10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       11.     The Class consists of:

               a. all individuals with addresses in the State of New Jersey;

               b. to whom Defendant MCM sent a collection letter;

               c. attempting to collect a consumer debt;

               d. where the letter states a “Principal Balance” although that amount includes

                   interest and/or fees added before charge-off; and

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       12.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

       13.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       14.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communication to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692e and 1692f.

       15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff
 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 4 of 10 PageID: 4




Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

       16.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communication to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have
 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 5 of 10 PageID: 5




                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

       19.     Plaintiff repeats the above allegations as if set forth here.

       20.     Some time prior to June 15, 2021, Plaintiff allegedly incurred an obligation to non-

party American Express.

       21.     The obligation arose out of transactions incurred primarily for personal, family, or

household purposes, specifically an American Express personal credit card.

       22.     The alleged American Express obligation is a "debt" as defined by 15 U.S.C.§ 1692a

(5).
 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 6 of 10 PageID: 6




        23.     American Express is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

        24.     Upon information and belief, American Express contracted with Defendant MCM to

collect the alleged debt.

        25.     Defendant MCM collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                                         Violations – Collection Letters

        26.     On or about June 15, 2021, MCM sent Plaintiff a collection letter regarding the

alleged debt. See Letter attached as Exhibit A.

        27.     The collection letter states on the third page:

                        Principal Balance: $9,302.21

                        Post Charge-Off Interest Balance: $0.00

                        Post Charge-Off Fees Balance: $0.00

                        Current Balance: $9,302.21

        28.     The Letter lists the “Principal Balance” as $9,302.21.

        29.     However, the balance listed does not consist only of principal.

        30.     In fact, the alleged “Principal Balance” includes interest and/or fees.

        31.     To state that there is no interest or fees owed is therefore false, deceptive and unfair.

        32.     By the time such an account is sent for collection, invariably the balance includes

interest and/or fees.

        33.     Plaintiff therefore knows that the balance on this Letter includes interest and/or fees.

        34.     Defendant called the total alleged debt amount Principal despite it consisting of

principal, interest, and/or fees, in order to improperly coerce Plaintiff to pay it.
 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 7 of 10 PageID: 7




        35.     In addition, the Letter lists the “Post Charge-Off Interest Balance” as $0.00 and the

“Post Charge-Off Fees Balance” as $0.00.

        36.     By differentiating these two items specifically as post-charge-off balances, the

immediately preceding item, “Principal Balance”, appears to refer the balance pre- and post-charge-

off, i.e., that the total balance consists only of principal.

        37.     Due to Defendant’s actions, Plaintiff was unable to evaluate her options of how to

handle this debt.

        38.     Because of this, Plaintiff expended time and money in determining the proper course

of action.

        39.     Plaintiff would have pursued a different course of action were it not for Defendant’s

violations.

        40.     Plaintiff was unable to determine the true balance and its component parts.

        41.     Plaintiff was therefore unable to pay the debt in whole or in part.

        42.     The funds Plaintiff could have used to pay the debt were therefore spent elsewhere.

        43.     In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

        44.     These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

        45.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

        46.     Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to
 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 8 of 10 PageID: 8




intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.

        47.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.

        48.     Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

        49.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                  COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.

        50.     Plaintiff repeats the above allegations as if set forth here.

        51.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

        52.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

        53.     Defendants violated said section by:

                a. Making a false and misleading representation in violation of §§ 1692e, and 1692e

                    (10) by stating an amount of Principal Balance owed despite that this amount

                    included interest and/or fees;

                b. Falsely representing the character, amount or legal status of the debt in violation

                    of §1692e (2).
 Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 9 of 10 PageID: 9




         54.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                      COUNT II
              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                15 U.S.C. §1692f et seq.

         55.     Plaintiff repeats the above allegations as if set forth here.

         56.     Alternatively, Defendant’s debt collection efforts attempted and/or directed towards

the Plaintiff violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. §

1692f.

         57.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

         58.     Defendants violated this section by unfairly stating that no interest was owed and by

unfairly stating that no fees were owed, when in fact one or both were actually owed.

         59.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

         60.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Sarah Dembitzer, individually and on behalf of all others

similarly situated, demands judgment from Defendants MCM as follows:

         a)      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;
Case 3:21-cv-16982-FLW-TJB Document 1 Filed 09/15/21 Page 10 of 10 PageID: 10




      b)       Awarding Plaintiff and the Class statutory damages;

      c)       Awarding Plaintiff and the Class actual damages;

      d)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      e)       Awarding pre-judgment interest and post-judgment interest; and

      f)       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


   Dated: September 15, 2021                                Respectfully submitted,

                                                            Stein Saks PLLC

                                                            s/ Eliyahu Babad
                                                            By: Eliyahu Babad, Esq.
                                                            One University Plaza, Suite 620
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500 ext. 121
                                                            Fax: (201) 282-6501
                                                            EBabad@SteinSaksLegal.com

                                                            Attorneys for Plaintiff
